Gtjeeey, J.
A petition which alleges that the defendant placed a long ladder against his building, on a sidewalk, at such an angle as to carelessly and negligently have it out of balance to such an extent as to cause it to fall and injure the plaintiff, and that it was left in this condition unguarded, unsupported, and unprotected, and without any warning to the plaintiff, sets out a cause of action. The court did not err in overruling the general demurrer.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.